MEMORANDUM **
Mona Michel Tabet and her sister Hoda Michel Tabet, natives and citizens of Lebanon, petition for review of the Board of Immigration Appeals’ summary affirmance without opinion pursuant to 8 C.F.R. § 3.1(e)(4) of an immigration judge’s removal order and denial of their applications for asylum, withholding of removal, and protection under the Convention Against Torture. Petitioners contend that they were persecuted in Lebanon because they are Christians.
The petitioners offered no evidence that they themselves were subjected to past persecution. Even assuming that they have a subjective fear of future persecution on their return to Lebanon, the record reflects no objective basis for a well-founded fear that they themselves will face future persecution in Lebanon. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003).
In failing to qualify for asylum, the Ta-bets necessarily failed to satisfy the more stringent standard for withholding of removal. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1001 n. 5 (9th Cir. 2003). Because the Tabets presented no evidence that it is more likely than not that they would be tortured upon return to Lebanon, the IJ properly rejected their claim under the Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.